 



Exhibit 10.1
Baxter International Inc.
Equity Plan
adopted as of March 15, 2007
1. Purpose
This Equity Plan (the “Plan”) has been adopted by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of Baxter
International Inc. (“Baxter”).
2. Participants
Participants in this Plan (each a “Participant”) shall be employees of Baxter or
its subsidiaries (the “Company”) to whom the Committee makes awards of Stock
Options (each an “Option”), Performance Share Units and Restricted Share Units
(each an “RSU”, and together with Options and Performance Share Units, “Awards”)
under this Plan.
3. Awards
Awards shall be granted pursuant to and for the purposes stated in the Baxter
International Inc. 2003 Incentive Compensation Program with respect to Baxter
corporate officers and the 2001 Incentive Compensation Program (together, the
“Programs”) with respect to all other Participants. Each Award shall be granted
as of March 15, 2007, or for eligible French employees as of April 10, 2007 or
as soon thereafter as practicable pursuant to applicable French law (as provided
in the attached French Addendum which shall govern such grants) (the “Grant
Date”). The purchase price for each share of Common Stock subject to an Option
shall be the Fair Market Value of a share of Common Stock on the Grant Date;
provided, however, for employees of the Company’s subsidiaries in Italy the
purchase price will be the greater of the “Normal Value” or the “Fair Market
Value” on the date of grant. The “Normal Value” is defined as the arithmetic
average of the share price of Common Stock in the month preceding the Grant
Date. The terms of each Option will be as set forth in this Plan. The terms of
each Award will be as set forth in this Plan. Unless otherwise indicated, terms
defined in the Programs shall have the same meaning in these terms and
conditions. Options are not intended to qualify as an Incentive Stock Option
within the meaning of section 422 of the United States Internal Revenue Code, as
amended (the “Code”). Baxter has not selected any country as its home member
state under the European Union Directive 2003/71/EC, and the grant of Awards
pursuant to this Plan is simultaneous.
4. Options
4.1. Except for Options granted to employees of the Company’s subsidiaries in
Italy or France, Options shall become exercisable as follows: (i) one-third on
the first anniversary of the Grant Date, (ii) one-third on the second
anniversary of the Grant Date, and (iii) the remainder on the third anniversary
of the Grant Date. Options granted to employees of the Company’s subsidiaries in
Italy and France shall become exercisable on the third and fourth anniversaries
of the Grant Date, respectively. After Options become exercisable (in each case,
in whole or in part) and until they expire, the Options may be exercised in
whole or in part, in the manner specified by the Committee. Under no
circumstances may Options be exercised after they have expired. Shares of Common
Stock may be used to pay the purchase price for shares of Common

 



--------------------------------------------------------------------------------



 



Stock to be acquired upon exercise of Options or fulfill any tax withholding
obligation, subject to any requirements or restrictions specified by the
Committee.
4.2. If a Participant’s employment with the Company terminates before the
Participant’s Options becomes exercisable, the Options will expire when the
Participant’s employment with the Company terminates, except (i) in connection
with a Qualifying Retirement or death or disability (each as outlined below) or
(ii) if the Participant is rehired by the Company within ninety days of
termination, in which case the Participant shall be construed to have been
continuously employed by the Company for purposes of vesting and exercise.
4.3. If a Participant’s employment with the Company terminates after the
Participant’s Options become exercisable, the Options will not expire
immediately but will remain exercisable. Subject to Section 4.6, and except in
the event of a Qualifying Retirement (as provided in Section 4.4), the Options
will expire ninety days after the Participant’s employment with the Company
terminates. If the Participant dies or becomes disabled during the ninety-day
period, the Options will expire on the first anniversary of the termination
date.
4.4. If the employment of a Participant who is at least 65 years of age, or at
least 55 years of age with at least 10 years of employment with the Company, is
terminated other than for Cause or by reason of the Participant’s death or
disability (a “Qualifying Retirement”) then (i) if the date of such termination
is after the calendar year of the Grant Date, the Options shall continue to vest
as provided in Section 4.1, or (ii) if the date of such termination is in the
calendar year of the Grant Date, a portion of the Options shall continue to vest
as provided in (i), which portion shall be determined as follows: (# shares
covered by Option award) * (# of months worked in that year, rounded to nearest
whole month) / 12. Subject to Section 4.6, the Participant's Options (whether
vesting pursuant to (i) or (ii) or previously vested) shall expire on the fifth
anniversary of the termination date.
4.5. If the employment of a Participant is terminated due to death or
disability, then (i) if the date of such termination is after the calendar year
of the Grant Date, the Options shall vest immediately, or (ii) if the date of
such termination is in the calendar year of the Grant Date, a portion of the
Options shall vest immediately, which portion shall be determined as follows: (#
shares covered by Option award) * (# of months worked in that year, rounded to
nearest whole month) / 12. Subject to Section 4.6, such options will expire on
the first anniversary of the termination date.
4.6. Options that have not previously expired will expire at the close of
business on the tenth anniversary of the Grant Date; provided, however, that
Options granted to employees residing in Switzerland on the Grant Date shall
expire on the eleventh anniversary of the Grant Date. If Options would expire on
a date that is not a business day, they will expire at the close of business on
the last business day preceding that date. A business day is any day on which
the Common Stock is traded on the New York Stock Exchange.
4.7. Except as the Committee may otherwise provide, Options may only be
exercised by the Participant, the Participant’s legal representative, or a
person to whom the Participant’s rights in the Options are transferred by will
or the laws of descent and distribution.
4.8. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

 



--------------------------------------------------------------------------------



 



4.9. A transfer of employment to a company that assumes an Option or issues a
substitute option in a transaction to which Section 424 of the Code applies will
not constitute a termination of employment within the meaning of the Plan.
4.10. Except to the extent that it would cause the Option to be subject to
Section 409(A) of the Code, the Committee may, in its sole discretion and
without receiving permission from any Participant, substitute stock appreciation
rights (“SARs”) for any or all outstanding Options. Upon the grant of substitute
SARs, the related Options replaced by the substitute SARs shall be cancelled.
The grant price of the substitute SARs shall be equal to the Option Price of the
related Options, the term of the substitute SARs shall not exceed the term of
the related Options, and the terms and conditions applicable to the substitute
SARs shall otherwise be substantially the same as those applicable to the
related Options replaced by the substitute SARs. Upon exercise, the SARs will be
settled in Common Stock.
5. Performance Share Units
5.1. The Performance Share Units will be earned and vest based on the growth in
shareholder value (“GSV”) of shares of Baxter International Inc. Common Stock
relative to the GSV of companies in the compensation health care peer group
selected by the Committee. GSV will be measured over a three-year period
beginning with the first day of the calendar year of the Grant Date and ending
on the last day of the third calendar year (the “Performance Period”).
The Performance Share Units will pay out in shares of Common Stock in a range of
0% to 200% of the number of Performance Share Units awarded to the Participant
as follows:

          Performance   Payment
85th percentile of peer group or above
    200 %
75th percentile
    150 %
60th percentile
    100 %
25th percentile
    25 %
Below 25th percentile
    0 %

The Performance Share Units will pay out linearly between each set of data
points. GSV will be measured based on the average closing stock prices over the
last twenty days of the Performance Period (plus reinvested dividends) divided
by average closing stock prices over the twenty trading days prior to the
beginning of the Performance Period.
Following the end of the Performance Period, the Committee shall determine the
payout, which determination shall be final and binding. Shares of Common Stock
earned will be delivered or otherwise made available to the Participant within
21/2 months of the Committee’s final determination of the number of shares
earned.
5.2. If a Participant’s employment with the Company terminates before the end of
the Performance Period, any unvested Performance Share Units shall be forfeited
on the effective date of termination, except (i) in connection with a Qualifying
Retirement or death or disability (each as outlined below), or (ii) if the
Participant is rehired by the Company within ninety days of termination, in
which case the Participant shall be construed to have been continuously employed
by the Company for purposes of vesting.
5.3. If the employment of a Participant terminates in a Qualifying Retirement
then (i) if the date of such termination is after the calendar year of the Grant
Date, the Performance Share Units will remain eligible for payout at the end of
the Performance Period on the terms provided in Section 5.1, or (ii) if the date
of such termination is in the calendar year of the Grant Date a portion of the
Performance Share Units shall remain eligible for payout at the end of the
Performance Period on the terms provided in Section 5.1, which portion shall be
determined as follows: (# Performance Share Units awarded) * (# of months worked
in that year, rounded to nearest whole month) / 12.

 



--------------------------------------------------------------------------------



 



5.4. If the employment with the Company of a Participant is terminated due to
death or disability, the Performance Share Units shall vest as follows: (i) if
the date of such termination is after the calendar year of the Grant Date, the
Performance Share Units shall pay out within sixty days at the 100% Payment
level (as depicted in the table in Section 5.1.) or (ii) if the date of such
termination is in the calendar year of the Grant Date a portion of the
Performance Share Units shall pay out as provided in (i), which portion shall be
determined as follows: (# Performance Share Units awarded) * (# of months worked
in that year, rounded to nearest whole month) / 12.
5.5. The Performance Share Units shall not be transferable and may not be sold,
assigned, pledged, hypothecated or otherwise encumbered.
5.6. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.
5.7. Until the shares of Common Stock have been delivered or otherwise made
available as provided in Section 5.1, the Participant shall not be treated as a
shareholder as to those shares of Common Stock relating to the Performance Share
Units. Notwithstanding the foregoing, the Participant shall be permitted to
receive cash payments equal to the dividends and distributions paid on shares of
Common Stock to the same extent as if each Performance Unit was a share of
Common Stock (without adjustment prior to vesting for payment levels set forth
in the table in Section 5.1); provided, however, that no dividends or
distributions shall be payable to or for the benefit of the Participant with
respect to the record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited the Performance
Unit.
6. Restricted Stock Units
6.1. RSUs are subject to being earned and vested as follows (as applicable, the
“Vesting Date”): (i) one-third on the first anniversary of the Grant Date,
(ii) one-third on the second anniversary of the Grant Date, and (iii) the
remainder on the third anniversary of the Grant Date. The Company will deliver
or otherwise make available to the Participant within 21/2 months following the
applicable Vesting Date one share of Common Stock for each RSU that vests.
6.2. If a Participant’s employment with the Company terminates before an RSU
Vesting Date, the RSU will be forfeited when the Participant’s employment with
the Company terminates, except (i) in connection with a Qualifying Retirement or
death or disability (each as outlined below), or (ii) if the Participant is
rehired by the Company within ninety days of termination, in which case the
Participant shall be construed to have been continuously employed by the Company
for purposes of vesting and payout.
6.3. If the employment of a Participant terminates in a Qualifying Retirement
then (i) if the date of such termination is after the calendar year of the Grant
Date, the RSUs will remain eligible for payout on the terms provided in
Section 6.1, or (ii) if the date of such termination is in the calendar year of
the Grant Date a portion of the RSUs shall remain eligible for payout on the
terms provided in Section 6.1, which portion shall be determined as follows: (#
RSUs awarded) * (# of months worked in that year, rounded to nearest whole
month) / 12.

 



--------------------------------------------------------------------------------



 



6.4. If the employment with the Company of a Participant is terminated due to
death or disability, the RSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, all the RSUs shall pay
out within sixty days, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall pay out as provided
in (i), which portion shall be determined as follows: (# RSUs awarded) * (# of
months worked in that year, rounded to nearest whole month) / 12.
6.5. The RSUs shall not be transferable and may not be sold, assigned, pledged,
hypothecated or otherwise encumbered.
6.6. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.
6.7. Until the shares of Common Stock have been delivered or otherwise made
available as provided in Section 6.1, the Participant shall not be treated as a
shareholder as to those shares of Common Stock relating to the RSUs.
Notwithstanding the foregoing, the Participant shall be permitted to receive
cash payments equal to the dividends and distributions paid on shares of Common
Stock to the same extent as if each RSU was a share of Common Stock; provided,
however, that no dividends or distributions shall be payable to or for the
benefit of the Participant with respect to the record dates for such dividends
or distributions occurring on or after the date, if any, on which the
Participant has forfeited the RSU.
7. Change in Control
Notwithstanding any other provision of the Programs or this Plan (and in lieu of
vesting at the times otherwise provided in the Programs), if the termination of
employment of a Participant occurs upon or within twenty-four (24) months
following a Change in Control by reason of (a) termination by the Company for
reasons other than for Cause or (b) termination by the Participant for Good
Reason, then (i) all Awards shall become immediately vested and exercisable, and
(ii) in the case of Performance Share Units, all performance targets shall be
deemed to be met at the 100% Payment level (consistent with the table in
Section 5.1.), as may be equitably increased in the discretion of the Committee
to reflect actual performance through the date of the Change in Control.
8. Additional Definitions
For purposes of the Plan, the following capitalized terms shall have the
meanings provided below.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



“Cause” means (i) the willful and continued failure by the Participant to
substantially perform his duties with the Company that has not been cured within
30 days after written demand for substantial performance is delivered by the
Company, which demand specifically identifies the manner in which the
Participant has not substantially performed (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness),
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise, or (iii) the
engaging by the Participant in egregious misconduct involving serious moral
turpitude, determined in the reasonable judgment of the Committee. For purposes
hereof, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that such action was in the best interest of
the Company. Notwithstanding the foregoing, if a Participant is a party to a
Change in Control Agreement, “Cause” with respect to such Participant shall have
the meaning given to such term in the Change in Control Agreement.
“Change in Control” means the first to occur of any of the following: (i) any
Person is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Baxter (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 30% or more of the
combined voting power of Baxter’s then outstanding securities, excluding any
Person who becomes such a beneficial owner in connection with a merger or
consolidation of Baxter or any direct or indirect subsidiary of Baxter with any
other corporation immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or the entity surviving such merger or
consolidation or (B) if there is no such parent, of Baxter or such surviving
entity; (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Baxter) whose appointment or election by the
Board or nomination for election by Baxter’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Grant Date or whose appointment,
election or nomination for election was previously so approved or recommended;
(iii) there is consummated a merger or consolidation of Baxter or any direct or
indirect subsidiary of Baxter with any other corporation or other entity, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of (A) any parent of Baxter or the entity surviving such
merger or consolidation or (B) if there is no such parent, of Baxter or such
surviving entity; or (iv) the shareholders of Baxter approve a plan of complete
liquidation or dissolution of Baxter or there is consummated an agreement for
the sale or disposition by Baxter of all or substantially all of Baxter’s
assets, other than a sale or disposition by Baxter of all or substantially all
of Baxter’s assets immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or of the entity to which such assets are
sold or disposed or (B) if there is no such parent, of Baxter or such entity.
“Change in Control Agreement” means an employment agreement, change in control
agreement or plan, severance agreement or plan, or other agreement between the
Company and a Participant or Company plan covering a Participant that provides
for benefits upon termination for good

 



--------------------------------------------------------------------------------



 



reason or cause in connection with a change in control of Baxter and that has
been approved by the Board or the Committee.
“Good Reason” means the occurrence (without the Participant’s express written
consent) of any of the following which occur on or after a Change in Control:
(i) reduction by the Company in the Participant’s annual base salary as in
effect on the Grant Date or as the same may be increased from time to time;
(ii) the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from the Participant’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Participant to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations as in effect immediately prior to the Change in
Control; or (iii) the failure by the Company to pay to the Participant any
portion of the Participant’s current compensation or to pay to the Participant
any portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due. Notwithstanding the foregoing, if a Participant is a party
to a Change in Control Agreement, “Good Reason” with respect to such Participant
shall have the meaning given to such term in the Change in Control Agreement.
“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Baxter or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Baxter or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Baxter
in substantially the same proportions as their ownership of stock of Baxter.
9. Withholding
Except as otherwise provided by the Committee, all Awards (including the payout
of Awards) under the Plan are subject to withholding of all applicable taxes,
which withholding obligations may be satisfied, with the consent of the
Committee, through the surrender of shares of Company Common Stock that the
Participant already owns or to which a Participant is otherwise entitled under
the Plan; provided, however, with the consent of the Committee, previously-owned
Shares that have been held by the Participant or Shares to which the Participant
is entitled under the Plan may only be used to satisfy the minimum tax
withholding required by applicable law (or other rates that will not have a
negative accounting impact).
10. Program Controls
Except as specifically provided in the Plan, in the event of any inconsistency
between the Plan and the Programs, the Programs will control, but only to the
extent such Program provisions will not violate the provisions of section 409A
of the Code.

 